Case: 12-40670       Document: 00512241376         Page: 1     Date Filed: 05/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 14, 2013
                                     No. 12-40670
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARCO ANTONIO OVALLE-CASTILLO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-384-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Marco Antonio Ovalle-Castillo appeals his 57-month sentence for having
been found unlawfully in the United States following deportation. He contends
that the district court plainly erred by imposing the 16-level crime of violence
enhancement in U.S.S.G. § 2L1.2 based upon his prior conviction for burglary of
a habitation with intent to commit theft, in violation of Texas Penal Code
§ 30.02(a)(1). According to Ovalle-Castillo, the Texas offense is broader than the
enumerated offense of burglary of a dwelling because Texas defines “owner” of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40670    Document: 00512241376     Page: 2   Date Filed: 05/14/2013

                                 No. 12-40670

a habitation to include a person who has “a greater right to possession of the
property than the actor.”
      Because Ovalle-Castillo did not object to the enhancement in the district
court on the basis he now advances, we review for plain error. See United States
v. Chavez-Hernandez, 671 F.3d 494, 497-99 (5th Cir. 2012). We rejected a
materially indistinguishable argument in United States v. Morales-Mota, 704
F.3d 410, 412-13 (5th Cir. 2013), petition for cert. filed (Apr. 8, 2013)
(No. 12-9676).   In light of Morales-Mota, we find no error here, plain or
otherwise. See id.
      AFFIRMED.




                                       2